[Cite as Link v. Ohio State Bd. of Edn., 2013-Ohio-4229.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


WAYNE LINK                    :                             JUDGES:
                              :
                              :                             Hon. W. Scott Gwin, P.J.
     Plaintiff - Appellant    :                             Hon. John W. Wise, J.
                              :                             Hon. Craig R. Baldwin, J.
                              :
-vs-                          :
                              :
OHIO STATE BOARD OF EDUCATION :                             Case No. 13CA19
                              :
                              :
     Defendant - Appellee     :                             OPINION



CHARACTER OF PROCEEDING:                                    Appeal from the Knox County Court
                                                            of Common Pleas, Case No.
                                                            13AP01-0019




JUDGMENT:                                                   Affirmed




DATE OF JUDGMENT:                                           September 24, 2013



APPEARANCES:

For Plaintiff-Appellant                                     For Defendant-Appellee

WAYNE LINK                                                  MICHAEL C. MCPHILLIPS
502 East Ohio Avenue, Apt. C                                Assistant Attorney General
Mt. Vernon, Ohio 43050                                      Office of the Ohio Attorney General,
                                                            Education Section
                                                            30 East Broad Street, 16th Floor
                                                            Columbus, OH 43215
Knox County, Case No. 13CA19                                                            2

Baldwin, J.

      {¶1}    Appellant Wayne Link appeals a judgment of the Knox County Common

Pleas Court affirming a decision of appellee Ohio State Board of Education denying his

application for a short-term substitute teaching license.

                             STATEMENT OF FACTS AND CASE

      {¶2}    On December 28, 2011, appellant submitted an application to the Ohio

Department of Education for a short-term substitute teaching license.             On the

application, appellant explained that his license to practice law had been indefinitely

suspended by the Ohio Supreme Court.

      {¶3}    The Ohio Department of Education notified appellant on March 27, 2012,

that a hearing would be held on appellant’s application on October 2, 2012. The notice

stated that on June 3, 1999, the Board of Commissioners on Grievances and Discipline

of the Supreme Court of Ohio (hereinafter “Board of Commissioners”) unanimously

determined that appellant’s mental health was at issue and ordered him to undergo a

psychiatric exam.    Appellant failed to comply and was found in contempt by the

Supreme Court of Ohio on March 16, 2000, and his law license remained suspended.

      {¶4}    On September 28, 2012, appellant notified the hearing officer by email

that he would not be attending the hearing. The hearing went forward in appellant’s

absence.

      {¶5}    At the hearing, evidence was presented that the Columbus Bar

Association filed a complaint against appellant with the Board of Commissioners

alleging that on July 17, 1997, appellant engaged in violent behavior at a post office and

was arrested. During the disciplinary proceedings, appellant’s deposition was taken.
Knox County, Case No. 13CA19                                                             3


Among other things, appellant testified in his deposition that he believed a Columbus

attorney he once worked with was involved in an international conspiracy to sell military

arms, he had been harassed by the postal service and the telephone company and he

believed a Jewish conspiracy might be behind these problems, judges viewed him as

the enemy and failed to give his clients fair consideration, people were controlling his

clients, and people were waking him every two hours at night. Also as part of the

disciplinary proceedings relating to appellant’s law license, affidavits were presented

concerning appellant’s volatile behavior in court and his inability to control his temper.

Evidence was presented that following a hearing before the Board of Commissioners,

appellant was ordered to undergo a psychiatric evaluation. He failed to comply, was

found in contempt of the Supreme Court of Ohio, and his law license has remained

indefinitely suspended.   As of the date of the October 2, 2012 hearing before the

hearing officer on appellant’s application for a substitute teaching license, appellant had

not purged the contempt and his law license remained suspended.

      {¶6}   The hearing officer recommended that appellee deny appellant’s

application for a substitute teaching license pursuant to R.C. 3319.31(B)(1), which

provides:

      {¶7}   “(B) For any of the following reasons, the state board of education, in

accordance with Chapter 119. and section 3319.311 of the Revised Code, may refuse

to issue a license to an applicant; may limit a license it issues to an applicant; may

suspend, revoke, or limit a license that has been issued to any person; or may revoke a

license that has been issued to any person and has expired:
Knox County, Case No. 13CA19                                                               4


      {¶8}     “(1) Engaging in an immoral act, incompetence, negligence, or conduct

that is unbecoming to the applicant's or person's position[.]”

      {¶9}     Appellant filed objections to the report and recommendation.        At its

December 11, 2012, meeting, appellee passed a resolution denying appellant’s

application and ordering that he be permanently ineligible to apply for any license

issued by appellee. Appellant filed a notice of appeal to the Knox County Common

Pleas Court.     Both parties filed briefs in that court, but neither party requested the

opportunity to present evidence in addition to the agency’s record. On July 1, 2013, the

court affirmed appellee’s order. Appellant assigns three errors to this Court on appeal:

      {¶10}    “I. DID THE TRIAL COURT VIOLATE OHIO CIV. R. 52 BY NOT

PROVIDING FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ITS JUDGMENT

ENTRY?

      {¶11}    “II.    DID THE OHIO BOARD OF EDUCATION’S HEARING OFFICER

FOR THIS MATTER HAVE SUBJECT MATTER JURISDICTION TO HEAR THIS

CASE?

      {¶12}    “III.   DID THE OHIO BOARD OF EDUCATION’S HEARING OFFICER

VIOLATE THE SEPARATION OF POWERS BY ADOPTING THE FACTS AND

CONCLUSIONS OF THE OHIO SUPREME COURT?”

      {¶13}    The instant case comes to us on the accelerated calendar. App.R. 11.1

governs accelerated-calendar cases and states in pertinent part:

      {¶14}    “(E) Determination and judgment on appeal.
Knox County, Case No. 13CA19                                                            5


      {¶15}   The appeal will be determined as provided by App.R. 11.1. It shall be

sufficient compliance with App.R. 12(A) for the statement of the reason for the court's

decision as to each error to be in brief and conclusionary form.”

      {¶16}   One of the most important purposes of the accelerated calendar is to

enable an appellate court to render a brief and conclusory decision more quickly than in

a case on the regular calendar where the briefs, facts, and legal issues are more

complicated. Crawford v. Eastland Shopping Mall Assn., 11 Ohio App.3d 158, 463

N.E.2d 655 (1983).

      {¶17}   This appeal will be considered with the above in mind.

                                                I.

      {¶18}   In his first assignment of error, appellant argues that the court erred in

failing to provide findings of fact and conclusions of law pursuant to Civ. R. 52.

      {¶19}   This Court has previously held that a trial court does not err in failing to

make separate findings of fact and conclusions of law in an appeal from an

administrative adjudication pursuant to R.C. 119.12, if the court did not hear additional

evidence which was not originally before the state board. Rashid v. Ohio Liquor Control

Comm., 50 Ohio App.3d 32, 552 N.E.2d 663 (1988); Huntsman v. Ohio State Bd. of

Educ., 5th Dist. Stark No. 2008CA00220, 2009-Ohio-4282, ¶26.

      {¶20}   In the instant case, the trial court did not hear additional evidence;

therefore, the trial court was not required to make separate findings of fact and

conclusions of law. The first assignment of error is overruled.
Knox County, Case No. 13CA19                                                            6


                                               II.

      {¶21}   In his second assignment of error, appellant argues that the hearing officer

did not have subject matter jurisdiction to hear this case.    Appellant argues that the

hearing officer usurped the power of the Ohio Supreme Court by using the same facts

used by the Ohio Supreme Court in suspending appellant’s law license.

      {¶22}   Pursuant to Revised Code Chapter 3319, appellee and the hearing officer

had jurisdiction to determine appellant’s fitness to hold a substitute teaching license

pursuant to R.C. 3319.31. The hearing officer did not make any findings or conclusions

regarding appellant’s fitness to practice law, but simply considered the evidence from

the proceedings regarding the suspension of appellant’s law license, which was

submitted as evidence to the hearing officer and unchallenged at that hearing by

appellant, to determine whether to recommend approval or rejection of appellant’s

substitute teaching application. Appellee made no determination of appellant’s fitness

to practice law.

      {¶23}   The second assignment of error is overruled.

                                              III.

      {¶24}   Appellant argues that appellee violated separation of powers by punishing

him a second time based on the same cause of action used to suspend his law license

by the Supreme Court of Ohio.

      {¶25}   Appellant’s claim is without merit. Appellee did not punish appellant a

second time for the same conduct, nor did appellee violate separation of powers by

using the same evidence used by the Supreme Court to suspend his law license in

order to deny his application for a teaching certificate.     The evidence used in the
Knox County, Case No. 13CA19                                                     7


proceedings to suspend appellant’s law license was submitted as evidence to the

hearing officer at a hearing which appellant chose not to attend, and such evidence

went unchallenged at the hearing. Appellee used this evidence to make a separate

determination pursuant to R.C. 3319.31 on the issue of whether appellant should be

granted a substitute teaching license.

      {¶26}   The third assignment of error is overruled.

      {¶27}   The judgment of the Knox County Common Pleas Court is affirmed.

Costs are assessed to appellant.


By: Baldwin, J.

Gwin, P.J. and

Wise, J. concur.




                                         HON. CRAIG R. BALDWIN



                                         HON. W. SCOTT GWIN



                                         HON. JOHN W. WISE




CRB/rad
[Cite as Link v. Ohio State Bd. of Edn., 2013-Ohio-4229.]


                     IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


WAYNE LINK                                             :
                                                       :
        Plaintiff - Appellant                          :
                                                       :
-vs-                                                   :    JUDGMENT ENTRY
                                                       :
OHIO STATE BOARD OF EDUCATION                          :
                                                       :
        Defendant - Appellee                           :    CASE NO. 13CA19


        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Knox County, Ohio is affirmed. Costs

assessed to appellant.




                                                  HON. CRAIG R. BALDWIN



                                                  HON. W. SCOTT GWIN



                                                  HON. JOHN W. WISE